 

Exhibit 10.28

 



RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS

 

Dear _____________:

 

Waste Connections, Inc. (the “Company”) is pleased to inform you that you have
been awarded Restricted Stock Units (the “Award”) under the Company’s 2014
Incentive Award Plan (the “Plan”). Each Restricted Stock Unit represents the
right to receive one share of the Company’s common stock (“Common Stock”)
pursuant to the Plan, to the extent vested on the vesting date of that unit. The
Award will vest in a series of installments over your period of continued
service with the Company as set forth herein, subject to Section 1 below.

 

The award under this Restricted Stock Unit Agreement (the “Agreement”) is in
connection with and in furtherance of the Company’s compensatory benefit plan
for participation of the Company’s Non-Employee Directors. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
in the Plan.

 

This Agreement sets the number of shares of the Common Stock subject to your
award, the applicable vesting schedule for the issuance of those shares, and the
remaining terms and conditions governing your award.

 

Award Date: _____________

 

Number of Shares Subject to Award: _____________ shares of Common Stock (the
“Shares”)

 

Vesting Schedule: The Award will vest and become issuable in a series of two (2)
successive equal annual installments upon the Award Date and the first
anniversary of the Award Date, subject to Section 1 below. However, no Shares
with respect to which the Award has vested in accordance with such schedule will
actually be issued until you satisfy all applicable income and employment
withholding taxes, if applicable. The Shares subject to the Award that have
become vested are referred to as “Vested Award Units.”

 

Other important features of your Award may be summarized as follows:

 

1.                  Forfeitability: Should your Continuous Status as an
Employee, Director or Consultant cease because (i) you were not nominated for or
elected to a new term to serve as a Director or (ii) you resigned as a Director
at the Company’s convenience, which shall include, without limitation, your
resignation resulting from your failure to receive a majority of the votes cast
in an election for Directors in accordance with the Company’s Bylaws, prior to
vesting in one or more installments of the Shares subject to your Award, then
your Award shall be fully vested. Should your Continuous Status as an Employee,
Director or Consultant cease for any reason other than (i) or (ii) in the
preceding sentence prior to vesting in one or more installments of the Shares
subject to your Award, then your Award will be cancelled with respect to the
unvested Shares and the number of your Restricted Stock Units will be reduced
accordingly, and you will cease to have any right or entitlement to receive any
Shares under those cancelled units.

 



Page 1 

 

 

2.                  Distribution or Payment.

 

(a)               The Restricted Stock Units shall be distributed in Shares
(either in book-entry form or otherwise) or, at the option of the Company, paid
in an amount of cash as set forth in Section 2(b), in either case, as soon as
administratively practicable following the vesting of the applicable Restricted
Stock Unit, and, in any event, within sixty (60) days following such vesting.
Notwithstanding the foregoing, the Company may delay a distribution or payment
in settlement of Restricted Stock Units if it reasonably determines that such
payment or distribution will violate federal securities laws or any other
Applicable Law, provided that such distribution or payment shall be made at the
earliest date at which the Company reasonably determines that the making of such
distribution or payment will not cause such violation, as required by Treasury
Regulation Section 1.409A-2(b)(7)(ii), and provided further that no payment or
distribution shall be delayed under this Section 2(a) if such delay will result
in a violation of Section 409A of the Code.

 

(b)              In the event that the Company elects to make payment of the
Restricted Stock Units in cash, the amount of cash payable with respect to each
Restricted Stock Unit shall be equal to the Fair Market Value of a Share on the
day immediately preceding the applicable distribution or payment date set forth
in Section 2(a). All distributions made in Shares shall be made by the Company
in the form of whole Shares, and any fractional share shall be distributed in
cash in an amount equal to the value of such fractional share determined based
on the Fair Market Value as of the date immediately preceding the date of such
distribution.

 

3.                  Transferability: Prior to your actual receipt of the Shares
pursuant to your Award, you may not transfer any interest in your Award or the
underlying Shares in any manner other than by will or the laws of descent and
distribution (including pledging or hedging the sale of the Shares, including
without limitation any short sale, put or call option or any other instrument
tied to the value of the Shares) and no Restricted Stock Units or any interest
or right therein or part thereof shall be liable for the debts, contracts or
engagements of you or your successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy). Any attempt by
you to do so will result in an immediate forfeiture of the Restricted Stock
Units awarded to you hereunder. However, your right to receive any Shares which
have vested under your Restricted Stock Units but which remain unissued at the
time of your death may be transferred pursuant to the provisions of your will or
the laws of inheritance or to your designated beneficiary following your death.
In the event the Shares which vest hereunder are to be issued to the executors,
administrators, heirs or distributees of your estate or to your designated
beneficiary, the Company shall be under no obligation to effect such issuance
unless and until the Committee is satisfied that the person to receive those
Shares is the duly appointed legal representative of your estate or the proper
legatee or distributee thereof or your named beneficiary.

 

Any Shares issued to you pursuant to the terms of this Agreement may not be sold
or transferred in contravention of (i) any market black-out periods the Company
may impose from time to time or (ii) the Company’s insider trading policies to
the extent applicable to you.

 



Page 2 

 

 

4.                  Adjustments: The Administrator may accelerate the vesting of
all or a portion of your Award in such circumstances as it, in its sole
discretion, may determine. You acknowledge that the Restricted Stock Units and
the Shares subject to the Restricted Stock Units are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan, including Section 12 of the Plan.

 

5.                  Federal Income Taxation: You generally will recognize
ordinary income for federal income tax purposes on the date the Shares subject
to your Award vest, and you must satisfy the income tax withholding obligation
applicable to that income, if applicable. The amount of your taxable income will
generally be based on the closing selling price per share of Common Stock on the
New York Stock Exchange on the date your Vested Award Units are issued and
distributed times the number of Shares which are distributed on that date. This
is a general summary of the possible tax consequences of the Award and is not
tax advice. You are advised to consult with your own advisor as to the possible
tax consequences of this Award.

 

6.                  Stockholder Rights: Neither you nor any person claiming
under or through you will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to you (including through electronic
delivery to a brokerage account). Except as otherwise provided herein, after
such issuance, recordation and delivery, you will have all the rights of a
stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

 

7.                  Dividend Equivalent Rights: Should the Board in its
discretion declare an extraordinary cash dividend on the Common Stock at a time
when unissued shares of such Common Stock are subject to your Award, then the
number of Shares at that time subject to your Award will automatically be
increased on the date the dividend is paid by an amount determined in accordance
with the following formula, rounded down to the nearest whole share:

 

X = (A x B)/C, where

 

X = the additional number of Shares which will become subject to your Award by
reason of the extraordinary cash dividend;

 

A = the number of unissued Shares subject to this Award as of the record date
for such dividend;

 

B = the per Share amount of the cash dividend; and

 

C = the closing selling price per share of Common Stock on the New York Stock
Exchange on the payment date of such dividend.

 

The additional Shares resulting from such calculation will be subject to the
same terms and conditions as the unissued Shares to which they relate under your
Award. The Board has the discretion to determine when a cash dividend shall be
considered extraordinary. Your Award will not be adjusted to reflect regular or
periodic cash dividends. In order for you to receive a dividend equivalent
increase to the number of Shares subject to your Award, you must be in
Continuous Status as an Employee, Director or Consultant on the date the
extraordinary dividend is actually paid. These dividend equivalent rights and
any amounts that may become distributable in respect thereof shall be treated
separately from the Restricted Stock Units and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Section 409A of the Code.



Page 3 

 

 

8.                  Change in Control: In the event of a Change in Control, the
Shares subject to your Award will immediately become fully vested and
distributable upon such Change in Control.

 

9.                  Securities Law Compliance: No Shares will be issued pursuant
to your Award if such issuance would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system on which the Common Stock
may then be listed. In addition, no Shares will be issued unless:

 

(a)               a registration statement under the Securities Act is in effect
at that time with respect to the Shares to be issued; or

 

(b)              in the opinion of legal counsel to the Company, those Shares
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any Shares hereunder shall relieve the Company of any liability in respect of
the failure to issue such Shares as to which such requisite authority shall not
have been obtained. As a condition to the issuance of any Shares, the Company
may require you to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

10.              Notice: Any notice or other communication to be given under or
in connection with this Agreement or the Plan shall be given in writing and
shall be deemed effectively given on receipt or, in the case of notices from the
Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the address specified below or at such other
address as you may hereafter designate by notice to the Company.

 

11.              Remaining Terms: The remaining terms and conditions of your
Award are governed by the Plan, and your Award is also subject to all
interpretations, amendments, rules and regulations which may from time to time
be adopted under the Plan. Along with this Agreement, you also received a copy
of the official prospectus summarizing the principal features of the Plan.
Please review the plan prospectus carefully so that you fully understand your
rights and benefits under your Award and the limitations, restrictions and
vesting provisions applicable to the Award. In the event of any conflict between
the provisions of this Agreement and those of the Plan, the provisions of the
Plan shall be controlling.

 

12.              Limitations: Nothing in this Agreement or the Plan shall confer
on you or any other person:

 



Page 4 

 

 

(a)               Any rights or claims under the Plan except in accordance with
the provisions of the Plan and the applicable Award agreement;

 

(b)              Any right with respect to continuation of employment or a
consulting or directorship arrangement with the Company or any Subsidiary, nor
shall they interfere in any way with the right of the Company or any Subsidiary
that employs you or engages you as a consultant or director to terminate your
employment or consulting or directorship arrangement at any time, with or
without cause;

 

(c)               Any right to be selected to participate in the Plan or to be
granted an Award; or

 

(d)              Any right to receive any bonus, whether payable in cash or in
Common Stock, or in any combination thereof, from the Company or its
Subsidiaries, nor be construed as limiting in any way the right of the Company
or its Subsidiaries to determine, in its sole discretion, whether or not it
shall pay any employee, consultant or director bonuses, and, if so paid, the
amount thereof and the manner of such payment.

 

13.              Section 409A: This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify you or any other person for failure to do so) to adopt such amendments
to the Plan or this Agreement, or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate for this
Award either to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.

 

14.              Administration. The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan and this Agreement as
are consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator will be final and binding upon you, the Company and all other
interested persons. To the extent allowable pursuant to Applicable Law, no
member of the Committee or the Board will be personally liable for any action,
determination or interpretation made with respect to the Plan or this Agreement.

 

15.              Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

16.              Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 



Page 5 

 

 

17.              Conformity to Applicable Law. You acknowledge that the Plan and
this Agreement are intended to conform to the extent necessary with all
Applicable Laws, including, without limitation, the provisions of the Securities
Act and the Exchange Act, and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission, and state securities laws
and regulations. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Restricted Stock Units are granted, only in such a
manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.

 

18.              Amendment, Suspension and Termination. To the extent permitted
by the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Restricted Stock Units in any material way
without your prior written consent.

 

19.              Successors and Assigns. The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth in Section 3 and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 

20.              Limitations Applicable to Section 16 Persons. Notwithstanding
any other provision of the Plan or this Agreement, if you are subject to Section
16 of the Exchange Act, the Plan, the Restricted Stock Units, including
Restricted Stock Units resulting from dividend equivalent rights, and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

21.              Entire Agreement. The Plan and this Agreement (including any
exhibit hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of you and the Company with
respect to the subject matter hereof.

 

22.              Agreement Severable. In the event that any provision of this
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement.

 

23.              Counterparts. This Agreement may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

Page 6 

 

 

Please execute the Acknowledgement section below to indicate your acceptance of
the terms and conditions of your Award.

 

WASTE CONNECTIONS, INC.

 

 

 

BY: __________________________________
TITLE:

 

 

Page 7 

 

 

ACKNOWLEDGMENT

 

I hereby acknowledge and accept the foregoing terms and conditions of the
restricted stock unit award evidenced hereby. I further acknowledge and agree
that the foregoing sets forth the entire understanding between the Company and
me regarding my entitlement to receive the shares of the Company’s common stock
subject to such award and supersedes all prior oral and written agreements on
that subject.

 

SIGNATURE: __________________________________

 

PRINTED NAME: ______________________________ 

 

DATE: __________________________________, 20__

 

KEEP THIS PAGE FOR YOUR RECORDS.

 

Page 8 

 

 

ACKNOWLEDGMENT

 

I hereby acknowledge and accept the foregoing terms and conditions of the
restricted stock unit award evidenced hereby. I further acknowledge and agree
that the foregoing sets forth the entire understanding between the Company and
me regarding my entitlement to receive the shares of the Company’s common stock
subject to such award and supersedes all prior oral and written agreements on
that subject.

 



SIGNATURE: ___________________________________         PRINTED NAME:          
HOME ADDRESS: ___________________________________          
___________________________________         CITY, STATE, ZIP:
___________________________________  

 

DATE: _____________, 20 ___



 

PRINT, SIGN AND RETURN ONLY THIS PAGE VIA REGULAR U.S. POSTAL SERVICE FIRST
CLASS MAIL SERVICE WITHIN 7 DAYS OF RECEIPT TO:

 

[NAME]
STOCK PLAN ADMINISTRATOR
WASTE CONNECTIONS, INC.
3 WATERWAY SQUARE PLACE
SUITE 110
THE WOODLANDS, TX 77380

 

ORIGINAL SIGNATURE REQUIRED – PLEASE DO NOT FAX OR PDF

 



Page 9 

